DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 8/29/2019.   Claims 1-17 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 8/29/2019 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the activation layers comprise leaky relu, relu, prelu, sigmoid, and softmax functions.”  However, this is ambigious.  This could mean at least: (1) there is at least one activation layer that uses one of leaky relu, relu, prelu, sigmoid, and softmax functions.  (leading to at least 5 activation layers) or, (2) each activation layer uses all of leaky relu, relu, prelu, sigmoid, and softmax functions.  For the purposes of examination, it will be assumed that the intention of the claim was to recite that “each activation layer includes at least one of leaky relu, relu, prelu, sigmoid, and softmax functions.” Moreover, the Specification lacks further detail regarding these limitations so as to disambiguate the limitations of claim 9.
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in Claim 12 are:  at least one step that describes how/why the number of layers is incremented.  The claim does not recite that any new layers are created by any of the claimed steps.  Claims 13-17 dependent therefrom inherit the deficiencies of Claim 12 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20180157976 (Sun et al, hereinafter “Sun1”) in view of U.S. Patent App. Pub. No. 20180157965 (Sun et al, hereinafter “Sun2”).
	With regard to Claim 1, Sun1 describes:
“A method for operating a searching framework system, the searching framework system comprising an arithmetic operating hardware (Sun1, paragraph 112, fig. 5, CPU 501), the method comprising:
inputting input data [[and reconfiguration parameters]] to an automatic architecture searching framework of the arithmetic operating hardware;  (Paragraph 26 describes that texts or images to be stored in a database are input by a user)
the automatic architecture searching framework executing arithmetic operations to search for an optimized convolution neural network (CNN) model; (Paragraph 28 describes that matching unit 140 selects a most appropriate (optimal) CNN model.) and
outputting the optimized CNN model.”  (Paragraph 29 describes that matching unit 140 outputs the selected model.)
Sun1 does not explicitly recite “inputting … reconfiguration parameters.”  However, paragraph 70 of Sun2 describes inputting a second parameter which may include a parameter for characterizing a calculation speed of the CNN model or a parameter for characterizing a memory occupancy rate of the CNN model.  The second parameter is cited as “reconfiguration parameters.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reconfiguration parameters as described by Sun2 into the system of Sun1 to control the processing power needed, as described in paragraph 70 of Sun2.
	With respect to Claim 2, Sun1 describes “the optimized CNN model comprises classification, object detection and/or segmentation.”  Paragraph 27 of Sun1 describes that the CNN models have a classification capability. 
With respect to Claim 3, Sun1 describes “the input data is multimedia data comprising images and/or voice.”  Paragraph 26 of Sun1 describes that the database inputted by user includes images.
With regard to Claim 4, Sun1 does not explicitly describe “the reconfiguration parameters are related to memory size and computing capability of the arithmetic operating hardware.”  However, paragraph 70 of Sun2 describes inputting a second parameter which may include a parameter for characterizing a calculation speed of the CNN model or a parameter for characterizing a memory occupancy rate of the CNN model.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reconfiguration parameters as described by Sun2 into the system of Sun1 to control the processing power needed, as described in paragraph 70 of Sun2.
8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun1 in view of Sun2 and further in view of U.S. Patent App. Pub. No. 20180349256 (Fong).
With regard to Claim 5, Sun1 does not explicitly describe the subject matter of this claim.
However, Sun2 describes “the automatic architecture searching framework executing the arithmetic operations to search for the optimized CNN model comprises:
inputting CNN data to an architecture generator to generate updated CNN data.”  (Sun2, Paragraph 67 describes that the second parameter may be normalized (cited as updating CNN data))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the normalization as described by Sun2 into the system of Sun1 to determine the CNN model based on multiple parameters, as described in paragraph 66 of Sun2.
Sun1 in view of Sun2 does not describe:
“reinforcing the updated CNN data in a reinforcement rewarding neural network to generate reinforced CNN data; and
when a validation accuracy reaches a predetermined value, outputting the optimized CNN model.”
However, Fong describes:
“reinforcing the updated CNN data in a reinforcement rewarding neural network to generate reinforced CNN data; (Paragraph 150 of Fong describes using a reinforcement rewarding neural network for training.) and
when a validation accuracy reaches a predetermined value, outputting the optimized CNN model.  (Paragraph 151 of Fong describes outputting the result of the CNN)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reinforcement process as described by Fong into the system of Sun1 in view of Sun2 to provide acceptable accuracy, as described in paragraph 151 of Fong.
With regard to Claim 6, Sun1 describes “the automatic architecture searching framework executing the arithmetic operations to search for the optimized CNN model further comprises:
inputting the [[reinforced]] CNN data to an architecture generator.  (Paragraph 28 of Sun1 describes inputting CNN data to a matching unit 140.)
Sun1 in view of Sun2 does not describe the use of reinforced CNN data.  However, paragraph 150 of Fong describes using a reinforcement rewarding neural network for training.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reinforcement process as described by Fong into the system of Sun1 in view of Sun2 to provide acceptable accuracy, as described in paragraph 151 of Fong.

8.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun1 in view of Sun2 and Fong and further in view of “Introduction to Convolutional Neural Networks” (Wu).
With regard to Claim 7, Sun1 in view of Sun2 and Fong does not explicitly describe “the CNN data comprises convolution layers, activation layers, and pooling layers.”  However, section 3.1 (page 5) of Wu describes convolution and pooling layers and a ReLU layer, which section 5 (page 10) describes as activation layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN layers as described by Wu into the system of Sun1 in view of Sun2 and Fong to provide the useful performance of a CNN, as described in Section 1 of Wu.
With regard to Claim 8, Sun1 in view of Sun2 and Fong does not explicitly describe “the convolution layers comprise number of filters, kernel size, and bias parameters.”  However, section 6.1 (page 11) of Wu describes filters (kernels are cited as filters) and kernel size, and the last sentence of section 6.1 (page 13) describes bias.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN features as described by Wu into the system of Sun1 in view of Sun2 and Fong to provide the useful performance of a CNN, as described in Section 1 of Wu.
	With regard to Claim 9, Sun1 describes “the activation layers comprise leaky relu, relu, prelu, sigmoid, and softmax functions.”  (as noted above, this ambiguous claim is being interpreted as meaning “each activation layer includes at least one of leaky relu, relu, prelu, sigmoid, and softmax functions.”  Paragraph 81 of Sun1 describes an activation layer using a relu function.

With regard to Claim 10, Sun1 in view of Sun2 and Fong does not explicitly describe “the pooling layers comprise number of strides and kernel size.” However, section 6.1 (page 11) of Wu describes kernel size, and section 6.1 (page 13) describes strides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN features as described by Wu into the system of Sun1 in view of Sun2 and Fong to provide the useful performance of a CNN, as described in Section 1 of Wu.
With regard to Claim 11, Sun1 in view of Sun2 does not explicitly describe “the reinforcement rewarding neural network comprises rewarding functions.”  However, paragraph 150 of Fong describes using a reinforcement rewarding neural network for training.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reinforcement process as described by Fong into the system of Sun1 in view of Sun2 to provide acceptable accuracy, as described in paragraph 151 of Fong.

9.	Claims 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun1 in view of Sun2, Fong, and Wu and further in view of U.S. Patent App. Pub. No. 20190378271 (Takeshima) and U.S. Patent App. Pub. No. 20160328386 (Cross et al., hereinafter “Cross”).
	With regard to Claim 12, Sun1 in view of Sun2 and Fong does not explicitly describe “inputting the CNN data to the architecture generator to generate the updated CNN data comprises:
inputting the CNN data and initial hidden data to a hidden layer to perform a hidden layer operation for generating hidden layer data;
inputting the hidden layer data to a fully connected layer to perform a fully connected operation for generating fully connected data;
inputting the fully connected data to an embedding vector to execute an embedding procedure for generating embedded data;
inputting the embedded data to a decoder to generate decoded data; and
when number of layers in the CNN data exceeds a predetermined number, outputting the updated CNN data.”
However, Wu describes “when number of layers in the CNN data exceeds a predetermined number, outputting the updated CNN data.”  Table 2 of Wu shows a CNN model with a limit of 39 layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN features as described by Wu into the system of Sun1 in view of Sun2 and Fong to provide the useful performance of a CNN, as described in Section 1 of Wu.
Sun1 in view of Sun2, Fong, and Wu does not explicitly describe “inputting the CNN data to the architecture generator to generate the updated CNN data comprises:
inputting the CNN data and initial hidden data to a hidden layer to perform a hidden layer operation for generating hidden layer data;
inputting the hidden layer data to a fully connected layer to perform a fully connected operation for generating fully connected data;
inputting the fully connected data to an embedding vector to execute an embedding procedure for generating embedded data;
inputting the embedded data to a decoder to generate decoded data.”
However, Takashima describes “inputting the CNN data to the architecture generator to generate the updated CNN data comprises:
inputting the CNN data and initial hidden data to a hidden layer to perform a hidden layer operation for generating hidden layer data; (Paragraph 50 of Takashima describes inputting CNN data and initial hidden data to a hidden layer to perform a hidden layer operation for generating hidden layer data.)
inputting the hidden layer data to a fully connected layer to perform a fully connected operation for generating fully connected data; (Paragraph 58 of Takashima describes that the output of the hidden layer in layer 302 can be input into a fully-connected neural network 308.)
inputting the embedded data to a decoder to generate decoded data.” (Paragraph 60 of Takashima describes that the output of fully-connected neural network 308 is an input to encoder 310, and paragraph 63 describes that the output of encoder 310 is an input to decoder 312.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Takashima into the system of Sun1 in view of Sun2, Fong, and Wu to provide better performance, as described in paragraph 104 of Takashima.
Sun1 in view of Sun2, Fong, Wu, and Takashima does not explicitly describe “inputting the fully connected data to an embedding vector to execute an embedding procedure for generating embedded data.”  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using data embeddings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include data embeddings as described by Cross into the system of Sun1 in view of Sun2, Fong, Wu, and Takashima to make it easier to determine similarities between vectors, as described in paragraph 17 of Cross.
With regard to Claim 13, Sun1 in view of Sun2, Fong, and Wu does not explicitly describe “inputting the decoded data and the hidden layer data to next hidden layer to perform next hidden layer operation.”  However, paragraph 50 of Takashima describes inputting CNN data and initial hidden data to one or more hidden layers.  Figure 3 of Takashima illustrates the signal processing chain, and shows that in downstream processing in the second DNN, that first decoded data is input, as well as the result of the hidden data from first DNN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Takashima into the system of Sun1 in view of Sun2, Fong, and Wu to provide better performance, as described in paragraph 104 of Takashima.
With regard to Claim 14, Sun1 in view of Sun2, Fong, and Wu does not explicitly describe “the hidden layer is of a recurrent neural network.” However, paragraph 108 of Takashima describes that the hidden layers of paragraph 50 may be part of an RNN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Takashima into the system of Sun1 in view of Sun2, Fong, and Wu to provide better performance, as described in paragraph 104 of Takashima.
With regard to Claim 15, Sun1 in view of Sun2, Fong, and Wu does not explicitly describe “the hidden layer performs weight, bias and activation arithmetic operations to generate the hidden layer data.” However, paragraph 50 of Takashima describes that hidden layer performs weight, bias and activation arithmetic operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Takashima into the system of Sun1 in view of Sun2, Fong, and Wu to provide better performance, as described in paragraph 104 of Takashima.
With regard to Claim 17, Sun1 in view of Sun2 and Fong does not explicitly describe “the embedding procedure is executed by connecting convolutional layers and activation layers of the fully connected data to generate the [[embedded]] data.” However, Table 2 of Wu shows an example where data is generated by connecting convolutional, activation, and fully connected layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN features as described by Wu into the system of Sun1 in view of Sun2 and Fong to provide the useful performance of a CNN, as described in Section 1 of Wu.
Sun1 in view of Sun2, Fong, and Wu does not describe the use of embedded data.  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using data embeddings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include data embeddings as described by Cross into the system of Sun1 in view of Sun2, Fong, Wu, and Takashima to make it easier to determine similarities between vectors, as described in paragraph 17 of Cross.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun1 in view of Sun2, Fong, Wu, Takashima, and Cross and further in view of U.S. Patent App. Pub. No. 20180068429 (Tan et al., hereinafter “Tan”).
With regard to Claim 16, Sun1 in view of Sun2, Fong, Wu, Takashima, and Cross does not explicitly describe “the fully connected operation performs weight, bias and activation arithmetic operations to generate the fully connected data.”  However, paragraph 26 of Tan describes that fully connected layer performs weight, bias and activation arithmetic operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fully connected layer as described by Tan into the system of Sun1 in view of Sun2, Fong, Wu, Takashima, and Cross to more accurately process data, as described in paragraph 5 of Tan.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20190350533 (Takeda) describes a device that selects a CNN model from a plurality of stored CNN models.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656